Title: From Benjamin Franklin to Isaac Norris; Pennsylvania Assembly Committee of Accounts: Report, 9, 15, and 19 February 1763
From: Franklin, Benjamin
To: Norris, Isaac


On Feb. 9, 1763, Franklin drafted a letter to serve as preface to a statement of his expenses as agent of the Assembly in England (Document I). After considering the draft, however, he must have felt that it gave the impression of extravagant living in London and was too personal in tone, so on February 15 he composed another letter incorporating only the first and part of the second paragraph of the previous draft and saying nothing about his manner of life in England (Document II). Isaac Norris laid “sundry Letters, Accounts, and other Papers” relating to Franklin’s disbursements on behalf of the province before the Assembly on February 16, together with other “Papers and Accounts, for incidental Expences” from Robert Charles, the other agent, and all these were referred to the Committee of Accounts. The Committee’s report of February 19 and the Assembly’s resolutions are printed as Document III.
 
I
Sir,
Philada. Feb. 9. 1763
It is now six Years, since, in Obedience to the Order of the House, I undertook a Voyage to England, to take care of their Affairs there.
Fifteen Hundred Pounds of the Public Money was at different Times put into my Hands, and I was instructed to keep Accounts of the Disbursements I sh[ould] make in the Publick Service.

But I soon found such Accounts were in many Instances impracticable. For example I took my Son with me, partly to assist me as a Clerk and otherways in the Publick Service, and partly to improve him by showing him the World. His Services were considerable but so intermix’d with private Services, as that I could not well attend it. I made Journies, partly for Health, and partly that I might, by Country Visits to Persons of Influence, have more convenient Opportunities of discoursing them on our publick Affairs the Expence of which Journies was not easily proportioned and separated. And being myself honour’d with Visits from Persons of Quality and Distinction, I was oblig’d (for the Credit of the [Province?]) to live in a Fashion and Expence, suitable to the Publick Character I sustain’d, and much above what I should have done if I had been considered merely as a private Person; and this Difference of Expence was not easy to distinguish, and charge in my Accounts. The long Sickness and frequent Relapses I had the first and part of the second Winter, occasioned by a Change of Climate, were many ways expensive to me, of which I could keep no Account if indeed I ought to have charg’d the Province with such Expences. The Disbursement of the following Sums I have however Accounts and Receipts to avouch, viz.
 
II
Sir,
Philada. Feb. 15. 1763
It is now six Years, since, in obedience to the Order of the House, I undertook a Voyage to England, to transact their Affairs there.

Fifteen Hundred Pounds of the Public Money was at different Times put into my Hands, for which I ought to account.
The following Articles are vouch’d by the Receipts inclos’d, viz.


1758
Jan.
26.
Paid Robert Charles Esqr. for the Province 26 Guineas
  }
27.
6.
0



April
20.
Paid Richard Partridge Esqr. for Ditto
}
40.
0.
0



May
2.
Paid Do. for Do.

30.
0.
0



Sept.
27.
Paid T Osborne for 3 Vols. Journals House of Commons.
}
10.
10.
0





And for Indexes to the whole

1.
1.
0


1759
Dec.
31.
Paid Accounts for Printing sundry Pieces in Defence of the Province
}
213.
13.
0


1760.
Dec.
2.
Paid the Solicitor’s Bill

470.
  8.
  8







£792.
18.
8





Deduct 1/6th of the Solicitor’s Bill it being charg’d in the Trustees Account
}
  78.
  8.
  1







£714:
10:
7



I made many other Disbursements for which I have no Receipts; such as for Postage of Letters and Pacquets, which were often very heavy, containing Bills and Duplicates, &c. under the Great Seal, brought by Post to London from the Out-Ports, which to compute moderately could not, I think, fall short of £15 per Annum. Also for customary New Year’s Gifts, and Christmas Presents to Door-keepers and Clerks of the Publick Offices, Tavern Dinners for the Lawyers and our other Friends at Hearings, Coach Hire, &c. for which I know not what to reckon, having kept no Account of such things.
I therefore can make no Claim of Allowance for them.
The House will therefore please to consider the Remainder of the £1500 put into my Hands, so unaccounted for, as now in their Disposition; for as to any Compensation for my Time and Pains in their Service, though I am conscious of having done faithfully every thing in my Power for the Publick Good, according to the best of my Abilities, yet as the House, when they appointed me their Agent at first, and afterwards from Year to Year, did not vote any particular Sum as my Salary, I am therefore not warranted to charge any thing, but do now, with the same Confidence I have ever had in the Justice and Goodness of the House, chearfully submit the same to their present Discretion.
With the greatest Respect and Esteem, I am, Sir, Your most obedient and most humble Servant
B Franklin
Isaac Norris Esqr
 Endorsed: Benjamin Franklin Letter, dated in Philadelphia Febry. 15th. 1763
 
III

February 19, 1763.
In Obedience to the Order of the House, we have examined the Account of Benjamin Franklin, Esq; with the Vouchers to us produced in Support thereof, and do find the same Account to be just, and that he has expended, in the immediate Service of this Province, the Sum of Seven Hundred and Fourteen Pounds, Ten Shillings and Seven-pence, out of the Sum of Fifteen Hundred Pounds Sterling, to him remitted and paid, exclusive of any Allowance or Charge for his Support and Services for the Province. We have also examined the Account of Robert Charles, Esq; against this Province, and find the same is reasonable and just, except a Charge of Sixty Pounds for his Share of Commissions on the Money received from the Crown by Benjamin Franklin, Esq; which we submit to the Consideration of the House.


Joseph Fox,
John Morton,


John Hughes,
William Allen,


Samuel Rhoads,
John Ross,


John Wilkinson,
John Moor,


Isaac Pearson.





The House taking the foregoing Report of the Committee of Accounts into Consideration, and having spent some Time therein,
Resolved,
That the Sum of Five Hundred Pounds Sterling per Annum be allowed and given to Benjamin Franklin, Esq; late Agent for the Province of Pennsylvania at the Court of Great-Britain, during his Absence of Six Years from his Business and Connections, in the Service of the Public; and that the Thanks of this House be also given to the said Gentleman, by Mr. Speaker, from the Chair, as well for the faithful Discharge of his Duty to this Province in particular, as for the many and important Services done America in general, during his Residence in Great-Britain.
Resolved,
That the Account of Robert Charles, Esq; late Agent for this Province, be allowed, and discharged.

